In the United States Court of Federal Claims
                                          No. 22-248 C
                                     (Filed: June 27, 2022)
                                  (NOT FOR PUBLICATION)

* * * * * * * * * * * * * * * * ** *
                                   *
HIRIAM ORTIZ,                      *
                                   *
                  Plaintiff,       *
                                   *
      v.                           *
                                   *
THE UNITED STATES,                 *
                                   *
                  Defendant.       *
                                   *
* * * * * * * * * * * * * * * * ** *

Hiriam Ortiz, pro se, of Bayamon, Puerto Rico

Michael Damien Snyder, Trial Attorney, Civil Division, U.S. Department of Justice, of
Washington, D.C., for defendant.

                         MEMORANDUM OPINION AND ORDER

SOMERS, Judge

        Pro se Plaintiff, Hiriam Ortiz, filed suit in this Court alleging that his “employer
(military) had lack of interest to give me the right awards and promotions” and requests, inter
alia, one million dollars in damages. See ECF No. 1 at 2–3 (“Compl.”). The threadbare
complaint provides the Court little more than that to go on, however, the United States has
brought it to the Court’s attention in its motion to dismiss that “in 2018 Mr. Ortiz also raised a
claim in the nature of a ‘missed promotion opportunity’ to this Court, and in 2019 that claim was
dismissed for lack of jurisdiction due to being untimely.” ECF No. 6 at 2 (“Mot. Dismiss”).
Attached to Plaintiff’s complaint in that litigation are multiple letters on Puerto Rico National
Guard letterhead discussing Plaintiff’s conduct. See Complaint at 4–5, Ortiz v. United States,
2019 WL 2499790 (June 14, 2019) (18-980C), ECF No. 1. Accordingly, the Court infers that
Plaintiff is alleging wrongful action by the Puerto Rico National Guard in this matter as well.
After reviewing the complaint and the government’s motion to dismiss, the Court dismisses
Plaintiff’s complaint pursuant to Rule 12(h)(3) of the Rules of the United States Court of Federal
Claims (“RCFC”) for lack of subject-matter jurisdiction.
                                      LEGAL STANDARD

        The United States Court of Federal Claims, like all federal courts, is a court of limited
jurisdiction. Under the Tucker Act, this Court may “render judgment upon any claim against the
United States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1).
However, “[t]he Tucker Act does not, of itself, create a substantive right enforceable against the
United States . . . .” Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (citing
Ferreiro v. United States, 501 F.3d 1349, 1351 (Fed. Cir. 2007)). Rather, to state a claim within
this Court’s jurisdiction, “the plaintiff must identify a separate contract, regulation, statute, or
constitutional provision that provides for money damages against the United States.” Id. Stated
differently, the plaintiff must state a claim that is based on a provision that “can fairly be
interpreted as mandating compensation by the Federal Government for the damages sustained,”
United States v. Mitchell, 463 U.S. 206, 216–17 (1983) (citing United States v. Testan, 424 U.S.
392, 400 (1976)), and is “reasonably amenable to the reading that it mandates a right of recovery
in damages,” United States v. White Mountain Apache Tribe, 537 U.S. 465, 473 (2003).

        Although a pro se plaintiff is held to “less stringent standards than formal pleadings by
lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), “the leniency afforded to a pro se litigant
with respect to mere formalities does not relieve the burden to meet jurisdictional requirements.”
Minehan v. United States, 75 Fed. Cl. 249, 253 (2007). Accordingly, a pro se plaintiff still
“bears the burden of establishing the Court’s jurisdiction by a preponderance of the evidence.”
Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing Taylor v. United States, 303 F.3d
1357, 1359 (Fed. Cir. 2002)).

                                          DISCUSSION

        Even if the Court were to give Plaintiff every benefit of the doubt by going beyond the
pleading before it, which the Court is not obligated to do, see Reynolds v. Army & Air Force
Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988) (stating that a plaintiff “bears the burden of
establishing subject matter jurisdiction by a preponderance of the evidence”), the Court cannot
find that it has jurisdiction over this complaint.

       The Court takes Plaintiff to allege wrongdoing by the Puerto Rico National Guard. See
supra. As the government states in its motion:

       to the extent Mr. Ortiz is complaining again about his career progression in the
       Puerto Rico National Guard, the Court would lack jurisdiction because that is a
       claim against the Puerto Rico National Guard, not the United States. E.g.,
       Christoffersen v. United States, 230 Ct. Cl. 998, 1001 (1982). To be sure, Guard
       members may be federalized and entitled to Federal pay, for example when they
       are called to active duty. Id.; see also Dehne v. United States, 970 F.2d 890, 892
       (1992) (“[M]embers of the National Guard [not on active duty] are not federal
       employees as required by the Back Pay Act, 5 U.S.C. § 5596.”). But no such
       allegation is advanced by Mr. Ortiz here. Although it is Mr. Ortiz’s obligation to

                                                 2
       establish jurisdiction, the complaint does not provide any information or detail
       establishing (or even suggesting) the Mr. Ortiz’s claims arose during a time period
       when his Guard service was federalized, and it is jurisdictionally defective for this
       reason.

Mot. Dismiss at 3. The Court agrees with the government that even the most generous
reading of Plaintiff’s complaint does not present the Court with a claim that is cognizably
within its jurisdiction. See Hassler v. United States, 34 Fed. Cl. 695, 700 (1996) (reciting
the general rule “that this court does not possess jurisdiction to review a state National
Guard member’s claim for wrongful discharge”). Accordingly, pursuant to RCFC
12(h)(3), the Court must dismiss Plaintiff’s complaint for lack of jurisdiction. See RCFC
12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action.”).

        Moreover, the defects in Plaintiff’s prosecution (or lack thereof) in this litigation
do not end here. On May 3, 2022, the government filed a motion to dismiss pursuant to
RCFC 12(b)(1) and (6). See Mot. Dismiss. To date, the Court has not received a response
to the government’s motion or any other correspondence from Plaintiff. The Court would
thus also be justified in dismissing Plaintiff’s complaint for failure to prosecute. See RCFC
41(b) (“If the plaintiff fails to prosecute . . . the court may dismiss on its own motion[.]”);
Thomas–Bey v. United States, No. 17–1127C, 2017 WL 6422168, at *1 (Fed. Cl. Dec. 18,
2017) (dismissing a complaint pursuant to RCFC 41(b) for failure to prosecute because the
plaintiff had failed to respond to the government’s motion to dismiss and, in doing so, the
Court noted that “even had [plaintiff] responded to the government’s motion, his complaint
would still be dismissed for lack of subject-matter jurisdiction . . . .”); see also Cerf v.
United States, 621 F. App’x 651 (Fed. Cir. 2015) (affirming dismissal of a pro se Plaintiff’s
complaint when the plaintiff failed to respond to the government’s motion to dismiss);
Claude E. Atkins Enters., Inc. v. United States, 899 F.2d 1180, 1183 (Fed. Cir. 1990)
(explaining that the Federal Circuit will not disturb a decision to dismiss for failure to
prosecute unless it is “left with a definite and firm conviction that the [trial court]
committed a clear error of judgment” (citations and internal quotation marks omitted)).
Irrespective of his failure to respond, Plaintiff’s complaint does not sufficiently establish
the Court’s jurisdiction by a preponderance of the evidence. See Reynolds, 846 F.2d at
748; Riles, 93 Fed. Cl. at 165.

                                          CONCLUSION

        For the foregoing reasons, the complaint is DISMISSED for lack of subject matter
jurisdiction. The Clerk shall enter judgment accordingly.


IT IS SO ORDERED.


                                                           s/ Zachary N. Somers
                                                           ZACHARY N. SOMERS
                                                           Judge
                                                  3